\OOO\]O\Ul-I>~L»J[\)>-a

[\)[\.)[\)l\)l\.)[\)[\.)[\.)[\))-\)-\)-l>-\)-`>-¢r-a)-¢)-‘)-¢
OO\IO\Lh-l>w[\Jr-*O\GOO\]O\UI-l>-L)JN)-IC

 

 

The Honorable Richard A. J ones

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-5044-RAJ
Plaintiff, STIPULATED MOTION FOR
RESTITUTION ORDER
v.
KAYLA ANN JENSEN,

Defendant.

 

 

The Court, having found that in conjunction With the defendant’s acceptance into
the District’s Drug Reentry Alternative Model (“DREAM”) program, defendant Patricia
Lee Zeeck (“Defendant”) signed a plea agreement, dated July 26, 2018, in Which
Defendant agreed to pay restitution in the amount of $67.29 to BECU and $783.68 to
WSECU; that said restitution is due and payable immediately; and that Defendant agreed
to commence payment of restitution pursuant to a schedule established by the U.S.
Probation,

IT IS HEREBY ORDERED that Defendant shall make restitution payments to the
aforementioned Victims as directed by the U.S. Probation Oftice during Defendant’s
participation in the DREAM program With any remaining balance due and payable at
such time as Defendant successfully completes the DREAM program or is terminated

from such program. Any unpaid amount is to be paid during Defendant’s participation in

ORDER FOR DEFENDANT TO PAY RESTITUTIOI\' UNITED STATES ATTORNEY

LNITED sTATEs v. ZEECK (CR18~5044-RAJ) -1 790 STEWART STREET, SUITE 5220
SEATTLE, WAerNGToN 98101

(206) 553-7970

\OOO\]O\Ul-l>w[\)r_

N[\)[\Jl\-)I\)[\.)l\)[\)[\)>--\)-l>-l>-\r-»-a)-¢)-A)-lr-\
OO\]O\Lh-LUJNF_‘O\DOO\]O\LJI-I>U-)[\)*_‘O

 

 

the DREAM program, to the extent of being financially able, in monthly installments as
determined and directed by U.S. Probation. Interest on the restitution shall be Waived. All
payments shall be made to the United States District Court for the Western District of

Washington, With the Clerk forwarding money received to the Victims.

IT IS ALSO ORDERED that Defendant begin making restitution payments as

outlined above immediately

DATED. this ___ day of February, 2018.

Q/L/A QW

The Honorable Richarrij[ J ones
United States District Judge
Western District of Washington
DREAM Judicial Officer

Presented by:

/S/ Mark Parrent
MARK PARRENT
Assistant United States Attorney

Agreed as to form:

/S/Jenm`fer Wellman
JENNIFER WELLMAN
Counsel` for Defendant

ORDER FOR DEFENDANT TO PAY RESTITUTION UNITED STATES ATTORNEY

UNITED sTATEs v. ZEECK (CR18-5044-RAJ) _2 700 STEWART STREET, SUHE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

